Citation Nr: 0606779	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastric ulcer.

3.  Entitlement to service connection for presbyopia.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  During the hearing, 
he submitted additional evidence accompanied by a waiver of 
initial RO review of the evidence.  See 38 C.F.R. § 20.1304.  
The waiver also included all evidence received by VA 
subsequent to the issuance of the January 2004 statement of 
the case.  This evidence will be considered by the Board in 
adjudicating this appeal.  Subsequent to the hearing, the 
veteran submitted additional evidence accompanied by a waiver 
of RO consideration.  These documents will also be considered 
by the Board in adjudicating these claims.

The issues of entitlement to service connection for glaucoma 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current presbyopia is not related to his 
service or any incident therein.

2.  There is evidence of treatment for diagnosed peptic ulcer 
within one year after the veteran's separation from service 
and competent evidence of a nexus between the veteran's 
current peptic ulcer disorder and service.


CONCLUSIONS OF LAW

1.  Presbyopia was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Resolving all reasonable doubt in the veteran's favor, 
gastric ulcer is presumed to have been incurred during the 
veteran's period of active duty service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in January 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In December 2002, prior to the March 2003 rating decision, VA 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  The Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's December 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the January 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

At this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and which he authorized VA 
to request, were obtained by the RO.  38 U.S.C.A. § 5103A.  
In this regard the Board notes that the record contains the 
following pertinent records:  service medical records and 
private treatment records, as well as VA compensation 
examination reports and a transcript of testimony at his 
hearing.  As to outstanding evidence, in February 2004, 
letters were received, presumably from the veteran, 
indicating the unavailability of records for Providence 
Hospital, Mobile Infirmary Center and Drs. McVay and Wright.  
The record does not indicate that VA was provided 
authorization forms to obtain records from these health care 
providers or that the veteran or his representative have 
requested assistance in getting such records.  Moreover, 
neither the veteran nor his representative asserts that there 
is additional evidence to be obtained.  

In addition, the veteran was notified by a March 2003 letter 
that additional service medical records could not be located 
and the he could provide alternative sources of evidence.  
The veteran responded that he was "unable to obtain records 
and statements from service medical personnel at this time."  
The veteran also reported that doctors who treated him after 
discharge have all retired and their medical records are not 
available.  He also stated that any medical records he had to 
support his claim were destroyed in a 1985 house fire.  
Accordingly, the Board has determined that all records that 
could be obtained have been associated with the claim file.  
In light of the above, the Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
a gastric ulcer.  In June 1955, the veteran gave a 3 to 4-
month history of a small mass in the lateral conjunctiva of 
the right eye.  The diagnosis was thickening of the 
conjunctiva of the right eye which did not appear to be a 
tumor.  It was noted that the pigment was similar in the left 
eye.  There is no evidence of any subsequent problems.  The 
veteran's December 1953 pre-induction and March 1956 
separation medical examination reports show that clinical 
evaluation of his eyes was normal.  At the time of both 
examinations, his uncorrected visual acuity was 20/20.  

A June 1987 general letter, written by the veteran's then 
treating physician, L. V. McVay, M.D., indicates that the 
veteran was then under treatment for an active duodenal ulcer 
with marked deformity.  An October 1993 letter from the same 
physician to a Department of Labor claims examiner notes that 
he initially saw the veteran in May 1987.  At that time, the 
veteran gave a history of having been hospitalized for 
treatment of a bleeding peptic ulcer in 1957.  He notes that 
his treating physician at that time was Dr. Wright.  The 
physician also notes that the exact cause of the veteran's 
peptic ulcer disease had never been defined and the exact 
role of emotion in its cause or continuance was uncertain.  
The examiner opined that the veteran's employment problems 
were the catalysts that activated his peptic ulcer disease.  

Private treatment records, dating from November 1997 to 
November 2002, show the veteran was treated for intermittent 
complaints of abdominal pain and glaucoma.  Evidence shows 
that he was diagnosed with glaucoma as early as April 1990.  
An August 1998 GI series shows impressions of mild deformity 
of the duodenal bulb, in part as a result of scarring from 
prior ulcer disease; spasticity of the duodenal bulb and 
proximal C-loop, suggestive of duodenitis with no active 
ulcer crater seen; and a nonspecific finding that might be 
indicative of gastritis.  A September 1998 treatment record 
indicates the veteran had a history of acid peptic disease 
and a bleeding ulcer in 1968.  Subsequent treatment records 
show ongoing treatment for glaucoma, gastritis and peptic 
ulcer disease.  

In a release form, received in September 2002, C. Warren, 
M.D., indicates that he was then treating the veteran for 
open angle glaucoma.  He had first seen the veteran in 
November 1983.  

A February 2003 VA general medical examination report 
indicates that the veteran's medical records were unavailable 
for review.  The veteran gave a history of gastric ulcer, 
initially diagnosed in 1957.  He further gave a history of 
gastrointestinal bleeding on three occasions in 1957, 1968 
and 1970.  He also gave a 25-year history of glaucoma at that 
time.  The diagnoses included history of gastric ulcer and 
gastrointestinal bleeding, currently stable on treatment and 
history of mild chronic glaucoma.  

A February 2003 VA examination of the veteran's eyes shows 
diagnoses of refractive error, presbyopia, convergence 
insufficiency and open angle glaucoma.  

In a March 2003 letter, the veteran's private treating 
psychologist, D. L. Koch, indicates that the veteran's 
gastrointestinal problems and his glaucoma had their onset in 
service.  

In February 2004, VA received letters from several facilities 
indicating that treatment records were no longer available 
for Providence Hospital, Mobile Infirmary Medical Center or 
Drs. McVay and Wright.

Statements were received in August 2004 from 3 persons who 
knew the veteran since at least 1951.  All 3 persons state 
that they were aware that he had stomach problems when he 
returned from service in 1956 and that he was hospitalized 
for a bleeding ulcer within months of his discharge.

Several private psychiatric and psychological evaluations 
link the veteran's gastrointestinal symptoms to his diagnosed 
PTSD, noting that increased anxiety exacerbated his symptoms. 

During his August 2004 travel board hearing before the 
undersigned, the veteran testified that both his eyes were 
injured while he was stationed in Korea.  He got debris and 
shrapnel in his eyes from a detonated mine.  Afterwards, his 
eyes were swollen and red.  He was treated with eye drops.  
He believed his vision was somewhat affected at that time too 
and he experienced blurred vision for quite some time 
afterwards.  His symptoms continued and never dissipated.  He 
testified that he was treated for glaucoma as early as 1957 
and continued to receive treatment continuously since his 
discharge.  Earlier private treatment records were 
unavailable.  The veteran also testified that he developed 
stomach problems in service because of anxiety associated 
with his service in Korea.  He witnessed a soldier's suicide 
and the deaths of other soldiers who detonated mines with 
their vehicles.  These experiences, as well as the fear 
caused by soldiers shooting each other in the barracks caused 
his stomach to hurt.  He testified that he was treated for 
his "nerves" and stomach complaints in service and 
continued to receive treatment after his discharge.  He 
testified that he was hospitalized in January 1957 for 
treatment of a bleeding ulcer.  His symptoms have never 
completely resolved since that time.

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including peptic ulcers).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if 
the condition were subjected to a superimposed disease or 
injury, the additional disability may be service connected.  
See OPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Presbyopia

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for presbyopia.  Presbyopia is "a visual 
condition that becomes apparent esp[ecially] in middle age 
and in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision."  McNeely v. Principi, 3 Vet. App. 357, 364 
(1992), quoting WEBSTER'S MEDICAL DESK DICTIONARY 573.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c) 
(2005).  Moreover, the veteran has not alleged that his 
current refractive error is the result of an inservice 
superimposed injury or disease.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for presbyopia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. § 3.102, 3.303.  Accordingly, the claim for 
service connection for presbyopia must be denied.

Gastric Ulcer

Although the veteran's service medical records are negative 
for evidence of any gastrointestinal complaints or treatment, 
the veteran is uniquely competent to testify to whether and 
when he had stomach problems.  Grottveit, supra.  In 
addition, the Board notes that personal statements and the 
1993 private physician's letter confirm that the veteran was 
hospitalized for treatment of a bleeding peptic ulcer in 
1957, potentially within a year of his discharge from 
service.  The Board finds the 1993 private physician's letter 
particularly probative, as it predates the veteran's claim by 
almost 10 years and was not written in support of his claim.  
Pursuant to 38 C.F.R. § 3.309(a), peptic ulcers require a 
medically sound interpretation of sufficient clinical 
findings to warrant the diagnosis.  A radiological 
consultation from Providence Hospital dated in August 1998 
contains an impression of mild deformity of the duodenal bulb 
felt to be, in part, secondary to scarring from prior ulcer 
disease.  Accordingly, there are sufficient clinical findings 
to warrant a diagnosis of peptic ulcer disease in this case.  
In light of the foregoing, and in the absence of any negative 
medical opinions, and resolving all reasonable doubt in favor 
of the veteran, the Board finds sufficient evidence to 
warrant service connection for peptic ulcer disease on a 
presumptive basis pursuant to 38 C.F.R. §§ 3.303, 3.307, and 
3.309.  38 U.S.C.A. § 5107(b).  The appeal is granted.

ORDER

Service connection for presbyopia is denied.

Service connection for gastric ulcer is granted.


CONTINUED ON NEXT PAGE



REMAND

Regarding in-service stressors, the veteran reported that he 
served with the 505th Transportation Company.  His DD Form 
214 indicates that his principal MOS during service was 
squadron leader driver.  His service personnel records are 
not associated with the claims file although the RO has 
attempted to obtain them.  Since it is not clear from the 
record that they are unavailable, the RO should again attempt 
to obtain these records on remand.  

A review of the evidence of record, including the veteran's 
written statements, reveals that the veteran's claimed 
stressors include: (1) witnessing the suicide of another 
soldier in the mess hall; (2) detonation of land mines by 
other convey vehicles which caused fatalities; (3) traumatic 
injury to his eyes from a mine detonation; (4) the 
malfunction of a military plane he was aboard to Camp 
Chaffee, California; (5) he saw a vehicle slide off a cliff 
killing two service members; (6) service members were injured 
as a result of drunken, friendly fire; and (7) a service 
member died while handling a grenade.  

The record is unclear as to whether the RO has made any 
attempts to verify the veteran's alleged in-service 
stressors.  The RO should attempt to verify the veteran's 
alleged stressors through all available sources, to include 
contacting the U.S. Army and Joint Services Records Research 
Center (formerly known as the United States Armed Services 
Center for Research of Unit Records) and an attempt should be 
made to obtain any relevant records from the Operational 
Reports for the 505th Transportation Company in Seoul and 
Cheju, South Korea during the veteran's assignment to the 
facility.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO should document its efforts and, if such 
efforts are unsuccessful, the RO should so inform the veteran 
and advise him to submit alternate forms of evidence to 
support his claim of entitlement to service connection for 
PTSD.  

Pursuant to the VCAA, VA must provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 C.F.R. § 3.159(c).  If the RO is able to verify 
a stressor or stressors on remand, another VA psychiatric 
examination of the veteran should be scheduled.  38 C.F.R. 
§ 3.159(c).

In addition, while the veteran was provided a VA eye 
examination in February 2003, the examiner did not consider 
the eye treatment the veteran received in service and provide 
an opinion as to whether the current glaucoma is related to 
that incident in service.  As noted in the discussion above, 
the veteran was treated in service for a small mass in the 
lateral conjunctiva of the right eye.  On remand, the claims 
folder should be returned to the original VA examiner, if 
possible, for an addendum which addresses whether the 
veteran's glaucoma is at least as likely as not (probability 
of 50 percent or more) related to the eye condition treated 
in service.  This remand action is necessary as the Board 
cannot reach its own medical conclusion as to etiology.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide more specific 
information, including specific dates, 
locations, names of other persons 
involved, etc., relating to his claimed 
service stressors.  The veteran should be 
advised that this information is 
necessary to obtain verification of the 
claimed stressful events in service and 
that he must be specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

2.  The RO should obtain a complete set 
of the veteran's personnel records from 
the National Personal Records Center 
(NPRC) and associate it with the claims 
file.

3.  If the veteran provides sufficient 
information for the RO to contact the 
U.S. Army and Joint Services Records 
Research Center, the above-mentioned 
summary of the veteran's stressors and a 
copy of the veteran's DD 214 and any 
other appropriate service personnel 
records should be sent to the Research 
Center.  The Research Center should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
Research Center should also be requested 
to furnish the unit history and 
operational reports for the unit the 
veteran was assigned to while in Korea, 
for the period during which he served 
with such unit.

4.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

5.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  The RO should forward the claims 
folder to the examiner who conducted the 
veteran's VA eye examination in February 
2003 for an addendum.  The addendum must 
address whether it is at least as likely 
as not (probability of 50 percent or 
more) that the veteran's glaucoma is 
related to the eye treatment that the 
veteran received in service.  If the 
original examiner is not available, the 
veteran should be scheduled for another 
VA eye examination.

7.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for glaucoma and PTSD.  
If the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


